DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to disclose “a display configured to indicate, on a relationship diagram or a deployment table, that the relationship diagram has a causal relationship between events that is not expressed in the deployment table, if there is such a causal relationship between the events in the relationship diagram.” It is noted that the independent claims only require “a relationship diagram” or “a deployment table.” The claims do not fully disclose each of the features, and therefore, under the broadest reasonable interpretation in light of Applicant’s Specification, Saini is considered to disclose the features. Even if both are considered to be required, Saini discloses causal relationships, and graphs that include data that would be expressed in an underlying table, which would be considered to read on the deployment table, because the claim do not fully define a “deployment table.” In addition, it is known for data tables to include graph views, where graphs include additional insight or details when plotted as a line chart, bar graph or any other illustration. These differing ways would seem to also read on the independent claims based on the current breadth of the claims. With respect to .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saini et al. (U.S. Publication No. 2017/0004511 A1, hereinafter referred to as “Saini”).
Regarding claim 12, Saini discloses an information processing apparatus comprising: (apparatus)(e.g., figure 7) a display configured to indicate on a relationship diagram or a deployment table, that the relationship diagram has a causal relationship between events that is not expressed in the deployment table, if there is such a causal relationship between the events in the relationship diagram. (visual display is provided to show whether relationships are related or not through highlighting, weights, or using different colors – comparison of two different causal relationship graphs are shown and highlighting performed to show differences between change in events over time. – information (lines) show relationships 

Regarding claim 13, Saini discloses the information processing apparatus according to claim 12. Saini further discloses further comprising at least one processor configured to implement a conversion unit that converts the relationship diagram into the deployment table, wherein the display is configured to indicate that there is the causal relationship not expressed in the deployment table, if such a causal relationship is found in the conversion of the relationship diagram into the deployment table by the conversion unit. (information is converted is displayed in either table or graph form)(e.g., figures 2-4 and paragraphs [0058] and [0072]).

Regarding claim 14, Saini discloses the information processing apparatus according to claim 13. Saini further discloses wherein the display is configured to perform any one of: displaying a relationship line on the relationship diagram in such a way that a relationship line indicating the causal relationship not expressed in the deployment table is distinguishable from other relationship lines; displaying events on the deployment table in such a way that events connected by the relationship line are distinguishable from other events; and displaying both the relationship line and the events on the relationship diagram and the deployment table in such a way that the relationship line and the events are distinguishable from other relationship lines and events. (claim recites “any one of” -- highlighting, animation and so on is used to show distinguishing events.)(e.g., paragraphs [0058] and [0072]). 

wherein the causal relationship not expressed in the deployment table includes a case where events on a single axis in the deployment table are connected by a relationship line or a case where events on non-adjacent axes in the deployment table are connected by a relationship line. (relationship lines are shown using single or multiple axes)(e.g., figure 3).

Regarding claim 16, Saini discloses the information processing apparatus according to claim 12. Saini further discloses wherein, if events in the relationship diagram correspond to axes in the deployment table and, if the relationship diagram has a causal relationship occurring in a direction opposite to a cause-effect direction in the deployment table, then the display indicates, on the relationship diagram or the deployment table, that there is the causal relationship in the direction opposite to the cause-effect direction in the deployment table. (relationship lines include arrows that show causal direction)(e.g., figure 3).

Regarding claim 17, Saini discloses the information processing apparatus according to claim 16. Saini further discloses wherein the display is configured to indicate, in a cell showing a combination of events in the deployment table, that there is the causal relationship in the opposite direction. (values are either positive or negative showing influence calculation)(e.g., figure 4).

Regarding claim 18, Saini discloses a non-transitory computer readable medium storing a program, which if executed, causes a computer to execute information processing, the information processing comprising: (e.g., paragraph [0081]) controlling a display to indicate, on a relationship diagram or a deployment table, that the relationship diagram has a causal relationship between events that is not expressed in the deployment table, if there is such a causal relationship between the events in the relationship diagram. (visual display is provided to show whether relationships are related or not through highlighting, weights, or using different colors – comparison of two different causal relationship graphs are shown and highlighting performed to show differences between change in events over time. – information (lines) show relationships that are not expressed by table – lines being displayed are considered to be causal relationship not expressed by table.)(e.g., figures 3-4 and paragraph [0049], [0051] and [0072]).

Regarding claim 19, Saini discloses an information processing method comprising: (method)(e.g., paragraphs [0072] and [0081]) controlling a display to indicate, on a relationship diagram or a deployment table, that the relationship diagram has a causal relationship between events that is not expressed in the deployment table, if there is such a causal relationship between the events in the relationship diagram. (visual display is provided to show whether relationships are related or not through highlighting, weights, or using different colors – comparison of two different causal relationship graphs are shown and highlighting performed to show differences between change in events over time. – information (lines) show relationships that are not expressed by table – lines being displayed are considered to be causal relationship not expressed by table.)(e.g., figures 3-4 and paragraph [0049], [0051] and [0072]).

wherein the causal relationship not expressed in the deployment table comprises a case where the events are on a same axis in the deployment table. (drivers include lines that are along the same axis)(e.g., figure 3).

Regarding claim 21, Saini discloses the information processing apparatus according to claim 12. Saini further discloses wherein the causal relationship not expressed in the deployment table comprises a case where the events are on non-adjacent axes in the deployment table. (drivers include lines that are on non-adjacent along the same axis)(e.g., figure 3).
Conclusion
The prior art made of record, listed on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165